Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152889(75)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  BETTINA WINKLER, by her next friends                                                                                 Justices
  HELGA DAHM WINKLER and MARVIN
  WINKLER,
           Plaintiff-Appellant,
                                                                     SC: 152889
  v                                                                  COA: 323511
                                                                     Oakland CC: 2014-141112-CZ
  MARIST FATHERS OF DETROIT, INC., d/b/a
  NOTRE DAME PREPARATORY HIGH
  SCHOOL AND MARIST ACADEMY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to file Appendix 5
  of its answer under seal is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2016
                                                                                Clerk